DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 12/16/2020. As directed by the amendment: claims 207, 222 and 242 have been amended; claim 238 previously canceled and new claims 243-244 have been added.  Thus, claims 207-237 and 239-244 are presently pending in this application. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 242 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “determining an average timing of the at least one gait event occurring during a moving average of a predetermined number of previous strides” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
In response to applicant’s remarks regarding claim 242 that “Support for this amendment can be found in the specification as filed at least at paragraph [00306]”, the examiner respectfully disagrees. It is noted that paragraph [00306] merely states “In at least some aspects of the present concepts, where one event is detected (e.g., affected leg heel strike), an average of the last N steps duration (heel strike time minus previous heel strike time) is updated” and nothing else about “during a moving average”, thus fails to provide support for “determining an average timing of the at least one gait event occurring during a moving average of a predetermined number of previous strides” as claimed. It is further noted that while “a moving average” is disclosed in paragraphs [00311]-[00312], the specification does not to provide any relationship between “an average timing of the at least one gait event occurring during a predetermined number of previous strides” and “during a moving average” 
Claims 243-244 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “updating the reference trajectory includes updating the reference trajectory based at least in part on the detected mode of movement” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
sensors can detect other modes of movement, such as running, where assistance levels and timing are adjusted, or being stationary, where the assistive flexible suit 100 will enter a hyper-alert state so that the assistive flexible suit 100 can quickly react and synchronize with the individual once the individual initiates movement” and nothing else, thus fails to provide support for “updating the reference trajectory includes updating the reference trajectory based at least in part on the detected mode of movement” as claimed. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 207-237 and 239-244 are rejected under 35 U.S.C. 103 as being unpatentable over Pietrusisnki et al. (US 2014/0213951).
Regarding claim 207, Pietrusisnki et al. disclose a method for promoting an improvement in a gait of a person (see abstract and [0004]), the method comprising:
outfitting the person having an impaired gait (“gait deviations such as hip-hiking”, see [0004]) with an assistive flexible suit (HRI 32, see fig. 6 and 13 and [0066]), the assistive flexible suit being configured to span one or more joints of a leg of the person (fig. 6 and 13), and having at least one actuator  (actuation system comprising at least a linear actuator 14, fig. 6, see [0066]) configured to apply a tensile force 26 (fig. 7) for the assistive flexible suit to generate a moment about at least one of the one or more angular displacement sensors disposed within the hip/knee joints for communication with a control system to measure a user's gait”, see claims 25 -26 on p. 12 and/or “micro switch”, see [0112]);
monitoring an output of the at least one sensor as the person moves to identify at least one gait event occurring during successive strides of the person (“algorithm estimates the actual temporal position of the subject within his gait cycle based on the angular positions and velocities of the subject's hip and knee joints”, see [0110]), wherein the output of the at least one sensor includes kinematic sensor data (“angular displacement sensors disposed within the hip joints and the knee joints for communication with a control system to measure a user's gait”, see claims 25-26 on p. 12).
generating, based at least in part on a timing of the at least one gait event, a reference trajectory (“reference trajectory”, see [0109], [0112] and “Baseline pelvic obliquity and hip and knee joint angles are collected over 100 strides and converted into the baseline pelvic obliquity reference trajectory”, see [0123])
generating, based at least in part on a timing of the reference trajectory (“Baseline pelvic obliquity data and hip and knee joint data are collected and converted into a baseline pelvic obliquity reference trajectory”, see [0137]), an actuation profile (“synchronization algorithm”, see fig. 28 and 30 and [0039], [0069], [0109] and (“Knowledge of such a discrete gait event is useful for both generating synchronization reference trajectories, and for synchronization algorithm performance” as disclosed in [0112]) for promoting the improvement in the gait of the person (“The system, gait synchronization algorithm, produce a gait retraining system that can effectively and reliably apply corrective moments to pelvic obliquity,  see [0201]), 
Pietrusisnki et al. does not explicitly disclose updating the reference trajectory based on continued monitoring of the output of the at least one sensor; and adjusting the actuation profile, based on the updated reference trajectory, until the assistive flexible suit generates a moment about the at least one joint that results in the improvement in the gait of the person. 
However, Pietrusisnki et al. already teaches method of employing a control system comprising a feedback force loop and a feedback position loop (see [0089] and figs. 20 and 23) for providing useful updated data based on continued monitoring of the output of the at least one sensor (“This task requires measurement of the pelvic obliquity angle at all times throughout the gait cycle, as well as measurement of the moment or force exerted onto the user by the RGR training system”, see [0105] and “Throughout the protocol, the interaction force, pelvic obliquity angle and gait cycle location data are recorded continuously”, see [0139]) and adjusting the actuation profile, based on the feedback data, until the assistive flexible suit generates a moment about the at least one joint that results in the improvement in the gait of the person (“control system is able to modulate the forces applied onto the body depending on the patient's efforts…. incorporating the lower body exoskeleton, highly backdrivable linear actuator, impedance control and a gait synchronization algorithm, produce a gait retraining system that can effectively and reliably apply corrective moments to pelvic corrective moments applied to pelvic obliquity (Pietrusisnki et al.’s ‘s [0201]), thereby enhancing rehabilitation of patient experiencing secondary gait deviation (Pietrusisnki et al.’s [0004])
Regarding claims 208-211, 213-216 and 218, Pietrusisnki et al. disclose wherein the adjusting of the actuation profile comprises adjusting a timing of actuation of the at least one actuator (“control the timing of the actuator”, see [0069]); wherein the at least one gait event identified comprises at least one of a heel strike (“heel strike signal”, see [0113]); wherein the improvement in gait comprises at least one of improved forward propulsion, enhanced forward hip swing, increased stability, an improved left-right symmetry, improved temporal symmetry in hemiparetic gait, improved spatial symmetry in hemiparetic gait, increased joint range of motion of an affected side in hemiparetic gait, increased ground clearance during swing phase, increased plantar flexion force during push-off, increased self-selected walking speed, or reduced compensatory movements (see [0004], [0065] and [0066]); wherein at least the acts of monitoring and adjusting are performed by a medical provider via a user interface 204 (fig. 19, “a therapist”, see [0088]); wherein at least the step of monitoring 
Regarding claim 212, Pietrusisnki et al. does not disclose wherein at least the acts of monitoring and adjusting are performed by the person outfitted with the assistive flexible suit via a user interface. However, Pietrusisnki et al. already teach that at least the acts of monitoring and adjusting are performed by a medical provider via a user interface 204 (fig. 19, “a therapist”, see [0088]). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the 
Regarding claim 217,  Pietrusisnki et al. disclose wherein the act of monitoring includes: monitoring an output of at least a first sensor of the at least one sensor adapted to be located on an impaired leg (“secondary gait deviation of hip hiking” of hemiparetic leg, see [0119]) in during the gait cycle, the first sensor being configured to provide first information relating to a gait pattern of the impair leg to the assistive flexible suit controller (“data according to heel strikes”, see [0123]); but does not disclose monitoring an output of at least a second sensor of the at least one sensor adapted to be located on a sound leg during the gait cycle, the second sensor being configured to provide second information relating to a gait pattern of the sound leg to the assistive flexible suit controller; and wherein the act of adjusting includes: determining a variance in the gait pattern of the impaired leg from a gait pattern of the sound leg, using the first information and the second information, and determining a second actuation profile, acting across the one or more joints, configured to decrease the variance in the gait pattern of the impaired leg from the gait pattern of the sound leg. However, Pietrusisnki et al. already teach rehabilitation of patients experiencing secondary gait deviations such as hip-hiking which is an exaggerated elevation of the pelvis on the hemiparetic side to allow toe clearance during swing (see [0065]), therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the 
Regarding claims 219-221, Pietrusisnki et al. disclose all of the claimed features as discussed above including wherein the movement in the first controlled movement environment comprises walking on a treadmill 22 (fig. 6), but does not disclose the method further comprising: monitoring the output of the at least one sensor as the person moves in a second controlled environment that comprises walking on a floor or an instrumented floor or wherein at least the step of monitoring is performed as the person moves outside of a controlled environment. However, it would have been 
Regarding claim 222, Pietrusisnki et al. disclose a system for promoting an improvement in a gait of a person (see [0004]), the system comprising:
an assistive flexible suit (HRI 32, see fig. 6 and 13 and [0066]) configured to span one or more joints of a leg of a person (fig. 6 and 13) having an impaired gait (“gait deviations such as hip-hiking”, see [0004]), and having at least one actuator 14 (fig. 6, see [0066]) configured to apply a tensile force for the assistive flexible suit to generate a moment (see [0068]) about at least one of the one or more joints;
at least one sensor configured to measure a gait of the person in real-time (“one or more angular displacement sensors disposed within the hip/knee joints for communication with a control system to measure a user's gait”, see claims 25 -26 on p. 12);
at least one user interface 204 (fig. 19, see [0088]) configured for displaying an output of the at least one sensor (display of host computer 204 in fig. 19) as the person moves, and for receiving user input (“a user interface 204 which may be another PC”, see [0088] and/or Host Computer 204 in fig. 19); wherein the output of the at least one 
at least one controller 200/202 (fig. 19-20 and see [0088] -[0089]) configured to: 
generate a reference trajectory based at least in part on the user input received by the at least one user interface, wherein the user input is based at least in part on the kinematic sensor data  (“reference trajectory”, see [0109], [0112] and “Baseline pelvic obliquity and hip and knee joint angles are collected over 100 strides and converted into the baseline pelvic obliquity reference trajectory”, see [0123], inherently performed by, via “user interface 204 which may be another PC (a host), running any suitable operating system, such as Windows OS, for use by a therapist” as disclosed in [0088])
actuate the at least one actuator according to an actuation profile based at least in part on the reference trajectory (see [0109] and [0157]).

Pietrusisnki et al. does not explicitly disclose that the controller is configured to update the reference trajectory based at least in part on the user input received by the at least one user interface; and adjust the actuation profile based on the updated reference trajectory.
However, Pietrusisnki et al. already teaches a control system comprising a feedback force loop and a feedback position loop (see [0089] and figs. 20 and 23) capable of providing useful updated data (“This task requires measurement of the pelvic at all times throughout the gait cycle, as well as measurement of the moment or force exerted onto the user by the RGR training system”, see [0105] and “Throughout the protocol, the interaction force, pelvic obliquity angle and gait cycle location data are recorded continuously”, see [0139]) based on at least in part on the user input received by the at least one user interface such as  user interface 204 operated by a therapist (see [0088]) and adjust the actuation profile, based on the feedback data (“control system is able to modulate the forces applied onto the body depending on the patient's efforts…. incorporating the lower body exoskeleton, highly backdrivable linear actuator, impedance control and a gait synchronization algorithm, produce a gait retraining system that can effectively and reliably apply corrective moments to pelvic obliquity”, see [0201]). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Pietrusisnki et al. ‘s reference, such that the controller is configured to update the reference trajectory based at least in part on the user input received by the at least one user interface (by means of a controller comprising a feedback force loop and a feedback position loop operated by a therapist via a user interface host computer as taught and suggested by Pietrusisnki et al.’s fig. 23 , see [0088]-[0089]); and adjust the actuation profile based on the updated reference trajectory,  for the purpose of providing effectively and reliably corrective moments applied to pelvic obliquity (Pietrusisnki et al.’s ‘s [0201]), thereby enhancing rehabilitation of patient experiencing secondary gait deviation (Pietrusisnki et al.’s [0004])
Regarding claims 223-231, Pietrusisnki et al. disclose wherein the one or more adjustments to the actuation profile comprise a timing of actuation of the at least 
Regarding claim 232, Pietrusisnki et al. disclose wherein the at least one sensor comprises at least a first sensor adapted to be located on an impaired leg of the person when worn (“secondary gait deviation of hip hiking” of hemiparetic leg, see [0119]) and configured to measure a gait pattern of the impaired leg (“data according to heel strikes”, see [0123]), and a reference gait pattern (“baseline pelvic obliquity reference trajectory and synchronization reference”, see [0123]), and wherein the one or more 
Regarding claim 233, Pietrusisnki et al. disclose wherein the at least one sensor comprises at least a first sensor adapted to be located on an impaired leg of the person (“secondary gait deviation of hip hiking” of hemiparetic leg, see [0119]) configured to measure a gait pattern of the impaired leg (“data according to heel strikes”, see [0123]), but does not disclose at least a second sensor adapted to be located on a sound leg of the person configured to measure a gait pattern of the sound leg, and wherein the one or more adjustments to the actuation profile are configured to decrease a variance between the gait pattern of the impaired leg and the gait pattern of the sound leg. However, Pietrusisnki et al. already teach rehabilitation of patients experiencing secondary gait deviations such as hip-hiking which is an exaggerated elevation of the 
Regarding claims 234-237, Pietrusisnki et al. disclose wherein the user input includes information regarding one or more adjustments to the actuation profile for promoting the improvement in the gait of the person (see [0069] and [0117]); wherein the actuator 14 is configured to apply the tensile force 26 (see fig, 7 and [0068]) to a first portion of the person's body (pelvis in fig. 7) and a second portion of the person's body (leg in fig. 7), wherein the at least one of the one or more joints is disposed between the first and second portions of the person's body (hip joint in fig. 7);  wherein the moment assists movement of the at least one of the one or more joints and the moment resists 
Regarding claims 239-241, Pietrusisnki et al. disclose further comprising: a plurality of anchors 16 and 92 (“pelvic brace 16 and leg braces 92”, see fig. 13 and [0079) configured for positioning on a body of the person  (fig. 6); and at least one flexible connection (“thigh strap 42”, see fig. 13 and [0082]) or a waist belt as shown in fig. 13) operatively coupling at least two of the plurality of anchors 92 (fig. 13); wherein the at least one actuator (comprising at least one rotational joint 122 or 132 of actuation system, see [0081] and fig. 14) is disposed on the assistive flexible suit (on pelvis brace 16 of  HRI 32, see fig.13 and [0066]); wherein generating the actuation profile comprises transforming the reference trajectory into a time domain (“reference trajectory is a time series, containing the relationship between space and time”, see [0109]) based at least partly on one or more measured gait events (“heel strikes”, see [0123]).
Regarding claim 242, Pietrusisnki et al. does not explicitly disclose wherein monitoring the output of the at least one sensor as the person moves to identify the at least one gait event occurring during successive strides of the person comprises determining an average timing of the at least one gait event occurring during a moving average of predetermined number of previous strides. However, Pietrusisnki et al. already teach that “Baseline pelvic obliquity and hip and knee joint angles are collected over 100 strides and converted into the baseline pelvic obliquity reference trajectory and synchronization reference respectively, by segmenting the data according to heel strikes (as detected by a foot switch in the subject's left shoe) and averaging across all gait cycles” (see [0123]). Therefore, it would have been obvious before the effective 
Regarding claims 243-244, Pietrusisnki et al.  discloses that the training system can incorporate alternative embodiments involving different mode of movements: such as  hip-hiking motion (exaggerated pelvic elevation), and another common secondary gait deviation occurring in the motion of the pelvis is circumduction with exaggerated pelvic rotation (see [0184]) and using the output of the at least one sensor includes kinematic sensor data (“angular displacement sensors disposed within the hip joints and the knee joints”, see claims 25-26 on p. 12), thus suggests detecting a mode of movement (hip-hiking motion or circumduction motion with exaggerated pelvic rotation) based at least in part on the output of the at least one angular displacement sensor, but does not explicitly disclose wherein updating the reference trajectory includes updating the reference trajectory based at least in part on the detected mode of movement. 
However, Pietrusisnki et al. already teaches method of employing a control system comprising a feedback force loop and a feedback position loop (see [0089] and figs. 20 and 23) for providing useful updated data based on continued monitoring of the output of the at least one sensor (“This task requires measurement of the pelvic at all times throughout the gait cycle, as well as measurement of the moment or force exerted onto the user by the RGR training system”, see [0105] and “Throughout the protocol, the interaction force, pelvic obliquity angle and gait cycle location data are recorded continuously”, see [0139]) and adjusting the actuation profile, based on the feedback data, until the assistive flexible suit generates a moment about the at least one joint that results in the improvement in the gait of the person (“control system is able to modulate the forces applied onto the body depending on the patient's efforts…. incorporating the lower body exoskeleton, highly backdrivable linear actuator, impedance control and a gait synchronization algorithm, produce a gait retraining system that can effectively and reliably apply corrective moments to pelvic obliquity”, see [0201]). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Pietrusisnki et al. ‘s reference, to also include updating the reference trajectory (by means of a feedback force loop and a feedback position loop as taught and suggested by Pietrusisnki et al.’s fig. 23 and [0089]) based at least in part on the detected mode of movement by  continuously monitoring of the output of the at least one sensor; and adjusting the actuation profile, based on the updated reference trajectory, until the training system generates a moment about the at least one joint, for the purpose of providing effectively and reliably corrective moments applied to pelvic obliquity (Pietrusisnki et al.’s [0201]) that occurs in either hip-hiking motion or circumduction motion with exaggerated pelvic rotation, thereby enhancing rehabilitation of patient experiencing secondary gait deviation (Pietrusisnki et al.’s [0004])



Response to Arguments
In response to applicant's argument regarding independent claims 207 and 222 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “kinematic data related to different modes of motion being used to update a reference trajectory”, and “how a reference trajectory may be updated to accommodate a transition from walking to running using kinematic data”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Moreover, applicant’s specification as filed at paragraph [0198] states that “Kinematic sensors, as an example, may monitor joint angles in real-time so control systems (e.g., offboard controller 200) can analyze and determine an individual's body's motion”, and as such Pietrusisnki et al similarly teaches at least one sensor includes kinematic data (“angular displacement sensors disposed within the hip joints and the knee joints”, see claims 25-26 on p. 12), thus appears to comprehend the claimed feature
Applicant’s arguments with respect to claims 242-244 have been fully considered but are moot in view of new ground of rejection as discussed in detail above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/QUANG D THANH/Primary Examiner, Art Unit 3785